        Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH          Document
                          Document       149 inFiled
                                   147 Filed    NYSD 04/19/21 Page 1 ofPage
                                                       on 04/16/2021    2   1 of 2


                                                                             Littler Mendelson, PC
                                                                             290 Broadhollow Road
                                                                             Suite 305
                                                                             Melville, NY 11747




                                                 Application granted. Deadline
                                                                            Danielto complete discovery
                                                                                   Gomez‐Sanchez
 April 16, 2021                                  extended to 6/28/2021. Status     letter due
                                                                            631.247.4713  direct4/23/2021. The
                                                 Clerk of Court is respectfully requested
                                                                            631.247.4700  mainto terminate the
                                                 letter-motions (Docs. 147, 148).
                                                                            631.824.9249 fax
                                                                             dsgomez@littler.com

                                                 SO ORDERED.
 VIA ECF

 Honorable Philip M. Halpern                     _______________________
 United States District Judge                    Philip M. Halpern
 Southern District of New York                   United States District Judge
 300 Quarropas Street,
 White Plains, New York 10601                    Dated: White Plains, New York
                                                        April 19, 2021
 Re:       Kelly v. The City of Mount Vernon, et al.
           Civil Action No. 7:19‐cv‐11369 (PMH)

 Dear Judge Halpern:

          This firm represents Defendant Richard Thomas, former Mayor for the City of Mount Vernon
 (“City”), in the above‐captioned action. On behalf of all parties, we write pursuant to Rule 1(C) of the
 Court’s Individual Practices in Civil Cases to respectfully request an extension of discovery from April 26
 to June 28, 2021. This is the parties’ third request to extend the discovery deadline. The parties’ prior
 requests were granted on December 17, 2020 and February 22, 2021, respectively. See Dkt. Nos. 129,
 136.

         The reason for the relief requested herein is two‐fold. First, Plaintiff and Defendant Richard
 Thomas have initially agreed to take Plaintiff’s deposition in mid‐April. Subsequently, pursuant to the
 Court’s March 24, 2021 Order, the Court provided the City until April 19, 2021 to serve responses to all
 outstanding written discovery demands. See Dkt. No. 142. Given that the Court has granted the City
 additional time to respond and produce documents, Plaintiff and Defendant Richard Thomas will be
 unable to review the City’s anticipated production, or assess whether there are discovery deficiencies
 requiring relief, prior to holding any depositions. To be sure, it is entirely possible that the City could
 produce documents and information that would be relevant to the parties’ depositions, as well as the
 deposition of the City’s Mayor, Shawyn Howard‐Patterson. Therefore, the requested discovery extension
 will permit Plaintiff and Defendant Richard Thomas to engage in motion practice concerning the City’s
 responses to all discovery demands (if necessary), as well as conduct depositions in May after the
 conclusion of all outstanding paper discovery.

          Second, and as the Court is aware, on March 16, 2021, Plaintiff submitted a letter motion
 identifying all Defendants’ purported discovery deficiencies. See Dkt. No. 139. Subsequently, on March
 16, and 22, 2021, respectively, Defendants provided their respective positions in response to Plaintiff’s
 letter. See Dkt. Nos. 140‐141. On March 24, 2021, the Court ordered that: (1) Defendant Richard Thomas
 submit the subject audio recording, Thomas_0002, together with an ex parte statement, for the Court’s
 in camera review; and that (2) the City Defendants provide their position regarding whether the recording
        Case 7:19-cv-11369-PMH
Case 7-19-cv-11369-PMH          Document
                          Document       149 inFiled
                                   147 Filed    NYSD 04/19/21 Page 2 ofPage
                                                       on 04/16/2021    2   2 of 2


 Honorable Philip M. Halpern
 April 16, 2021
 Page 2




 is protected by the deliberative process privilege held by the City. See Dkt. No. 142. On March 30, and
 April 5, 2021, Defendant Richard Thomas delivered his ex parte submission for the Court’s in camera
 inspection. See Dkt. No. 145. On April 2, 2021, the City Defendants also stated their position that
 Thomas_0002 is protected by the deliberative process privilege. See Dkt. No. 143. Given this outstanding
 issue, the requested extension will allow the parties an opportunity to structure their respective
 depositions in accordance with any Order of the Court.

         Accordingly, for the reasons stated above, the parties respectfully request that their discovery
 deadline be extended until June 28, 2021. In light of this submission, and to the extent that the close of
 discovery is extended, we further request that the Court cancel the parties’ April 23, 2021 deadline to
 advise the Court of the status of discovery, as ordered on March 24, 2021. See Dkt. No. 142.

          We thank the Court for its time and consideration of the matters discussed therein.

 Respectfully submitted,

 Littler Mendelson, P.C.

 /s/ Daniel Gomez‐Sanchez

 Daniel Gomez‐Sanchez
 Shirley W. Bi

 Cc:      Robert Kelly (Via ECF)
          Plaintiff

          Julie Pechersky Plitt (Via ECF)
          Oxman Law Group, PLLC
          Attorneys for the City



 4837-9832-4708.2 / 107766-1002
